Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 25, 2015

                                      No. 04-15-00357-CR

                       In re GAMBLING DEVICES AND PROCEEDS,
                                           Appellant
                  From the 341st Judicial District Court, Webb County, Texas
                  Trial Court No. 2015CVK001558 D3 & 2015CRP000775 D3
                      Honorable Rebeca Ramirez Palomo, Judge Presiding

                                         ORDER
        On June 11, 2015, the State filed a notice of appeal stating that it is appealing the trial
court’s order signed on June 10, 2015 ordering the return of property seized from the residence
located at 2831 Emory Loop, Laredo, Texas 78043. The State also requested a stay of the
underlying trial court proceedings during pendency of the appeal. Appellees filed a response and
motion to dismiss for lack of jurisdiction, and the State replied. After consideration of the
motion, response, and reply, we conclude that the stay is warranted. Accordingly, the State’s
motion for a stay is GRANTED. It is ORDERED that all proceedings in Trial Court Cause Nos.
2015-CRP-000775-D2 and 2015-CVK-001558-D3, styled In Re: Gambling Devices and
Proceeds, in the 341st Judicial District Court, Webb County, Texas, are ORDERED STAYED
pending disposition of this appeal.

       It is FURTHER ORDERED that appellees’ motion to dismiss for lack of jurisdiction is
HELD IN ABEYANCE and will be carried with the appeal. The parties are instructed to fully
address the jurisdictional issue in their appellant’s and appellees’ briefs.



                                                     _________________________________
                                                     Rebeca C. Martinez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of September, 2015.



                                                     ___________________________________
                                                     Keith E. Hottle
                                                     Clerk of Court